Undercofler, Presiding Justice.
Brenda Darnell Pape brought this suit to modify the child support received from her former husband, Earnest Marshall Pape. At the time of their divorce in 1968, he agreed to pay $70 per month per child for the support of their two children. He then earned about $7,500 and his *807only major asset was the house awarded to his wife in the divorce settlement. Pape now claims to be operating both his nursery and real estate businesses at a loss, but owns a home and 34 acres he values at $103,000 and a part interest in 3 two acre lots, and has a $6,000 savings account. He owes about $70,000, plus child support of $70 a month to his second wife. Pape is now married for the third time. We find there is "some evidence” to support the trial court’s upward modification to $120 per month per child. Berkowitz v. Berkowitz, 239 Ga. 1 (236 SE2d 7) (1977). The judgment is therefore affirmed.
Submitted February 10, 1978
Decided February 22, 1978.
Carlisle & Newton, John R. Carlisle, for appellant.
King & Dotson, Larry King, for appellee.

Judgment affirmed.


All the Justices concur.